Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 remain pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 - Line 12:  Replace “the pressure” with --a pressure--;
Claim 1 - Line 24:  Replace “the pressure” with --a pressure--;
Claim 4 - Line 2:  Replace “the diameter (D2)” with --a diameter (D2)--;
Claim 4 - Line 3:  Replace “the diameter (D1)” with --a diameter (D1)--;
Claim 7 - Line 2:  Replace “the diameter (D1)” with --a diameter (D1)--;
Claim 7 - Line 3:  Replace “the diameter (D3)” with --a diameter (D3)--;
Claim 8 - Line 2:  Replace “a valve assembly (125)” with --the valve unit (125)--.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a valve unit for a pump comprising a first chamber, a second chamber, a third chamber, an inlet conduit, an outlet conduit & a discharge conduit.  Wherein, the vale is structured such that the valve comprises:
the first chamber is communicating with the inlet conduit, 
the second chamber is communicating with the first chamber via a first valve seat, 
the outlet conduit is communicating with the second chamber, 
the discharge conduit is communicating with the first chamber via a second valve seat, 
the third chamber is partially defined by a sliding plunger & communicating with the second chamber,
a first obturator body housed within the second chamber and biased into a closed position against the first valve seat via a first resilient element in contrast with the pressure present within the first chamber, 
a second obturator body rigidly connected to the plunger and housed in the first chamber where the second obturator body is biased into a closed position against the second valve seat via a second resilient element in contrast with the pressure present within the third chamber,
an internal cavity & connection conduit is obtained in the second obturator body, where the internal cavity is communicating with the first chamber and the connection conduit is in communication with the discharge conduit AND is in communication with the internal cavity via a third valve seat, AND
a third obturator body is housed within the internal cavity obtained in the second obturator body, where the third obturator body is biased into an open position away from 
Based on the results of the search performed by the examiner, it is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a valve unit with such specific structure.
The inventive concept of the claimed invention is that the valve unit is capable of directing fluid from the first chamber into the discharge conduit (which is in fluidic communication with the pumps intake manifold) to allow the fluid to be recirculated back to the pump at low pressures (such as during the start-up) AND during high pressures.  This provides the benefit of allowing the pump to begin increasing its rotational speed without encountering a strong hydraulic resistance during the initial start-up of the pump.  This is because the third obturator body (295) is biased into the open position, allowing the fluid to recirculate from the first chamber back to the pump at low pressures.  The pressure within the first chamber will increase until the third obturator body (295) closes, resulting in the fluid pressure to continue increasing in the first chamber until the first obturator body (150) opens, allowing the fluid to flow from the first chamber into the second chamber (140), outlet conduit (160) AND into the third chamber (230).  As the pressure within the third chamber continues to increase, the pressure will push the plunger (250) against the second resilient element (255) until the second obturator body (255) is lifted of the second valve seat (220), thereby unloading the pressure within the first chamber so that it is recirculating back to the intake of the pump.
Some of the closest prior art found was Gilpatrick (US 2009/0317262 A1) (Gilpatrick hereinafter), Benetti (US 2009/0205716 A1) (Benetti hereinafter) & Gilpatrick et al (US 5,718,255 A) (Gilpatrick ‘255 hereinafter), which are all similar to the applicants invention, except the 
Gilpatrick is directed to a valve unit (310) for a pump, wherein the valve unit comprises most of the structure of the applicants invention (see Figure 3A) EXCEPT, in Gilpatrick their valve unit does not have: 
the second obturator body (314) “rigidly connected to the plunger”;
an internal cavity & connection conduit is obtained in the second obturator body, where the internal cavity is communicating with the first chamber and the connection conduit is in communication with the discharge conduit AND is in communication with the internal cavity via a third valve seat; AND/OR
a third obturator body is housed within the internal cavity obtained in the second obturator body, where the third obturator body is biased into an open position away from the third valve seat via a third resilient element in contrast with the pressure present in the first chamber.
While the valve unit assembly of Gilpatrick is described as having an equivalent second obturator body (314) opened by the pressure within the third chamber (326) to allow the fluid to be recirculated back to the pump at high pressures (see Paragraphs 28-29 & Figures 3A-B), the valve unit does not have the claimed structure of the third obturator body to allow the fluid to be recirculated back to the pump at low pressures.  Since the valve unit assembly of Gilpatrick already has a valve arrangement that opens to recirculate fluid back to the pump, the examiner could not find any motivation to modify the valve element of Gilpatrick to have the combination second & third obturator structure (as disclosed in Claim 1) without relying on hindsight reconstruction.
Similarly, Benetti DOES provide a teaching for a lot of the structure/operation of the applicants claimed invention (including having a second obturator body (53a & 20) that is “rigidly connected to the plunger (53)”, is “housed in the first chamber” & “closes the second vale seat [which opens/closes communication with the discharge conduit & first chamber]”, see Figure 1), Benetti fails to disclose having a third obturator body is housed within the internal cavity obtained in the second obturator body, where the third obturator body is biased into an open position away from the third valve seat via a third resilient element in contrast with the pressure present in the first chamber.
Likewise, with Gilpatrick ‘255 this reference is also directed to a valve assembly having similar structure/operation to the applicants claimed invention.  HOWEVER, Gilpatrick ‘255 does not have a second obturator body that is “rigidly connected to the plunger”, “housed in the first chamber”, which “closes the second valve seat [which opens/closes communication with the discharge conduit & first chamber]” AND having a third obturator body is housed within the internal cavity obtained in the second obturator body, where the third obturator body is biased into an open position away from the third valve seat via a third resilient element in contrast with the pressure present in the first chamber.
While double check-valve assemblies were found (such as Rockwell (US 2,395,941 A) (Rockwell hereinafter) & Smil (US 2,858,842 A) (Smil hereinafter)), the examiner could not find any motivation to combine the references to arrive at the applicants invention.
In Smil, this reference does have a third obturator body (12) housed within an internal cavity (11) of a second obturator body (5), where the third obturator body is being biased by a third resilient element (16) towards an “open position in contrast with the pressure present in the first chamber (2)”.  HOWEVER, this reference does not have the second obturator body “rigidly connected” to a plunger & “housed in the first chamber”.  Also, while Smil has “a third chamber (9) communicating with the second chamber (24) and partially defined by a sliding plunger (outer body of 5)”, the pressure of the fluid in the third chamber is not acting against the plunger such that “a second resilient element (7)” is “adapted to push the second obturator body towards the closed position in contrast with the pressure present within the third chamber”, where instead Smil has the second resilient element pushing the second obturator body in contrast with the pressure present within the first chamber.   
Rockwell also has a third obturator body (140) housed within a cavity of a second obturator body (124), but both of the second & third obturator bodies are biased towards a closed position in contrast with the pressure present in the first chamber (where the claim requires the third obturator body to be biased towards the “open position” in contrast with the pressure present in the first chamber) AND Rockwell does not have a third chamber communicating with the second chamber and partially defined by a sliding plunger, where the pressure of the fluid in the third chamber is acting against the plunger such that a second resilient element (12c) is adapted to push the second obturator body towards the closed position in contrast with the pressure present within the third chamber.
Any modification made utilizing these identified closest prior art would require significant structural modifications and/or hindsight reconstruction.  For these reasons, the examiner holds that none of the prior art found (either alone or in combination) would teach the applicants claimed invention.  
Claims 2-7 are allowed by virtue of their dependency on Claim 1.
Claim 8 includes “a valve assembly according to claim 1”.  So Claim 8 is allowable for the same reasons as those outlined with respect to Claim 1.
Claim 9 is allowed by virtue of its dependency on Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/C.J.B/Examiner, Art Unit 3746           

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746